Citation Nr: 0915551	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-28 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include as dementia and as due to a head injury.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran had active duty service from July 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The Board remanded the case for further development in 
December 2005.  That development was completed, and the case 
was subsequently returned to the Board.  In February 2008, 
the Board issued a decision denying the benefits sought on 
appeal.  The Veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and in a December 2008 Order, the Court vacated the 
February 2008 Board decision and remanded the matter to the 
Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  The case has since been 
returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain the Veteran's records from the 
Social Security Administration.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  As pointed out by the parties in the 
December 2008 Joint Motion, VA failed in its duty to assist 
the Veteran in the development of his claim.  In this regard, 
the parties observed that VA medical records dated in 
November 2003 and February 2004 indicated that the Veteran 
had been encouraged to apply for disability benefits from the 
Social Security Administration (SSA).  It was also noted that 
VA medical records dated in July 2005 documented the 
Veteran's report that he continued to receive partial 
disability through SSA and had been looking for employment.  
However, the decision to grant such benefits and the records 
upon which that decision was based are not associated with 
the claims file. Under 38 U.S.C.A. § 5107(a), VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Where there has been 
a determination that the veteran is entitled to SSA benefits, 
the records concerning that decision are often needed by the 
VA for evaluation of pending claims and must be obtained. See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, 
the RO should obtain and associate such records with the 
Veteran's claims file.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should obtain and associate with 
the claims file the decision of the 
Social Security Administration (SSA) to 
award benefits to the Veteran and the 
records upon which SSA based its 
decision.  If the search for such 
records has negative results, the 
claims file must be properly documented 
as to the unavailability of these 
records.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




